Order                                                                            Michigan Supreme Court
                                                                                       Lansing, Michigan

  December 16, 2014                                                                    Robert P. Young, Jr.,
                                                                                                   Chief Justice

                                                                                       Michael F. Cavanagh
  150183 & (19)                                                                        Stephen J. Markman
                                                                                           Mary Beth Kelly
                                                                                            Brian K. Zahra
  CITIZENS INSURANCE COMPANY OF                                                     Bridget M. McCormack
  AMERICA,                                                                                David F. Viviano,
                                                                                                        Justices
             Plaintiff-Appellee,
                                                              SC: 150183
  v                                                           COA: 321068
                                                              Macomb CC: 2012-004270-NP
  SUNBEAM PRODUCTS, INC.,
             Defendant-Appellant.
  ________________________________________/

         On order of the Chief Justice, the stipulation to dismiss the application for leave to
  appeal is GRANTED. The dismissal is with prejudice and without fees or costs to either
  party.




                      I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                foregoing is a true and complete copy of the order entered at the direction of the Court.
                             December 16, 2014